No. 99-60633
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-60633
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                  VERSUS

                            BERNARD SANGS,

                                                   Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 2:97-CR-96-4-S-B
                       --------------------
                            May 5, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernard   Sangs   (federal    prisoner   #10671-042)   appeals   the

district court’s order denying his motion for new trial premised on

newly discovered evidence of juror misconduct. Sangs has moved for

leave to file an out-of-time reply brief, which is GRANTED.       Sangs

has also moved for leave to supplement the record, which is DENIED.

See Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1174 (5th

Cir. 1985).

     In his appellate brief, Sangs argues that the district court

erred in denying his motion for new trial without conducting an

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60633
                                -2-

evidentiary hearing.   Sangs, however, failed to show that Patricia

Thomas, one of the jurors at his trial, answered a material

question dishonestly at voir dire or that a correct response at

voir dire would have provided a valid basis to challenge her for

cause.   See United States v. Doke, 171 F.3d 240, 246 (5th Cir.),

cert. denied, 120 S. Ct. 250 (1999).    Sangs also failed to make a

colorable showing that an extrinsic influence tainted the jury’s

deliberations.   See United States v. Kelley, 140 F.3d 596, 608 (5th

Cir.), cert. denied, 119 S. Ct. 186, 247 (1998).   Accordingly, the

district court did not abuse its discretion in denying Sangs’

motion for new trial without an evidentiary hearing. United States

v. Jobe, 101 F.3d 1046, 1057-58 (5th Cir. 1996).

     AFFIRMED.